UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number:333-146290 DEFENSE SOLUTIONS HOLDING, INC. (Exact name of registrant as specified in its charter) 254 Eagleview Boulevard, Suite 311, Exton, Pennsylvania 19341, (610) 833-6000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.001 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) x Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 14 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, Defense Solutions Holding, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:September 1, 2011 By: /s/Timothy D. Ringgold Name: Timothy D. Ringgold Title: President and Chief Executive Officer
